                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISON

    AUDREY JEAN RUTHERFORD,                     ) CASE NO. 1:18 CV 1147
                                                )
                Plaintiff,                      )
                                                ) MAGISTRATE JUDGE
          v.                                    ) WILLIAM H. BAUGHMAN, JR.
                                                )
    COMMISSIONER OF SOCIAL                      )
    SECURITY,                                   )
                                                ) MEMORANDUM OPINION & ORDER
                Defendant.                      )

                                        Introduction

         Before me1 is an action by Audrey Jean Rutherford under 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of Social Security denying her

application for supplemental security income.2 Because the ALJ’s no disability finding

lacks the support of substantial evidence, this matter is reversed and remanded for further

administrative proceedings consistent with this opinion.

                                      Issue Presented

         This case presents the following issue for review:

          State agency reviewing physicians gave residual functional capacity (“RFC”)
           opinions in 2015. The ALJ issued her decision on July 18, 2017. Between the
           time of the state agency reviewing physicians’ latest opinion and the date of
           decision, Rutherford continued treatment, generating additional medical records
           that the ALJ reviewed in making her decision. Rutherford did not come forward
           with a treating or acceptable source opinion regarding the post-2015 medical


1
    ECF No. 19. The parties have consented to my exercise of jurisdiction.
2
    ECF No. 1.
          records. The ALJ did not obtain the opinion of an acceptable source to evaluate
          the post-August 2015 medical records. Rather, the ALJ relied upon, and gave
          great weight to, the outdated state agency reviewing physicians’ opinions in
          formulating Rutherford’s RFC. Does the RFC decision lack the support of
          substantial evidence for want of an updated source opinion?

                                         Analysis

       The record contains no treating source opinion.        The only acceptable source

opinions in the record are those of the state agency reviewing physicians.3 The ALJ did

not obtain the opinion of an acceptable source to evaluate the post-August 2015 medical

records. Nor did Rutherford come forward with such an opinion. Based on the ALJ’s

review of the post-August 2015 medical records, she adopted the RFC opined by the state

agency reviewing physicians.

       Rutherford argues that substantial evidence does not support the RFC because the

ALJ reviewed raw medical data and did not “build an accurate and logical bridge between

the evidence and the result.” She cites Deskins v. Commissioner of Social Security,4 and

that case provides the analytical framework that will control here. But Deskins, as clarified

by Kinzys v. Commissioner of Social Security,5 does not establish a bright-line rule. It is

not enough that the record contains medical records generated after the date of the last

acceptable source opinion that the ALJ evaluates without the assistance of an acceptable

medical source. Additionally, those records must evidence a worsening of the severity of




3
  ECF No. 11, Transcript (“Tr.”) at 147-49, 157-59.
4
  605 F. Supp. 2d 908 (N.D. Ohio 2008).
5
  No. 3:10CV25, 2011 WL 5024866 (N.D. Ohio Oct. 21, 2011).
                                            2
the claimant’s impairment and an increase of the claimant’s limitations that the ALJ as a

lay person cannot properly evaluate without the opinion of an acceptable source.

       Rutherford’s counsel admitted at the argument that substantial evidence, based on

the state agency reviewing physicians’ opinions, supports the RFC as of August 16, 2015.

After that date, Rutherford continued to treat with multiple physicians and other sources,

primarily for pain in her upper extremities and neck. According to the charts filed with

Rutherford’s brief, those sources and the approximate dates of treatment are as follows:

       •   Dr. Ways – October 20166
       •   Physical therapist Duber – June to September 20167
       •   Dr. Garven – September 20168
       •   Dr. Santiago – December 20169
       • Dr. Goyal – December 201610

       All of these sources treated Rutherford for her shoulder and neck impairments.

Also, she had one short hospitalization for breathing problems related to her COPD just

before the hearing before the ALJ. The discharge notes were received into evidence at the

hearing.11




6
  Tr. at 498.
7
  Id. at 502.
8
  Id. at 503.
9
  Id. at 505.
10
   Id. at 504.
11
   Id. at 114-16.
                                            3
         The ALJ’s decision focuses substantially on Rutherford’s COPD and the limitations

caused thereby.12 Rutherford’s upper extremity and neck pain are secondarily discussed

but the findings dismissed as “unremarkable.”13

         Rutherford’s argument, therefore, is that her upper extremity and neck condition

became significantly worse after the state agency reviewing physicians’ opinions and an

additional acceptable source opinion was needed to address the severity of the exacerbation

and the limitations caused thereby.

         During the oral argument, I set out the alternative approaches that the ALJ could

have taken but didn’t. The ALJ could have obtained an opinion from a consulting examiner

or medical expert. Also, the ALJ could have requested an opinion from one or more of the

treating sources. Counsel for the Commissioner responded that the regulations give the

ALJ discretion as to obtaining additional acceptable source opinions, and here the ALJ

properly exercised that discretion by deciding that the post-August 2015 records could be

evaluated without such opinions.

         I put to counsel for Rutherford that she could have obtained a treating source opinion

or requested the ALJ to seek the opinion of a consulting examiner or medical examiner. I

reminded counsel that the claimant has the burden of proof at Step Four. Counsel readily

admitted that Rutherford did neither. But he responded that the burden of proof did not

require Rutherford to do so because the hearing was not an adversary proceeding, and the




12
     Id. at 15-16.
13
     Id. at 16.
                                               4
ALJ had a duty to develop a complete and adequate record. He argued that the record was

not complete and adequate because the post-August 2015 records could not be evaluated

without an acceptable source opinion.

        So, the question is whether these “new” medical records fall in or out of the Deskins

zone.

        The emphasis of the pre-August 2015 evidence, analysis, and articulation is on

COPD and its limitations. The narratives in the state agency reviewing physicians’

opinions support this.14 There is no mention therein of the medical evidence relating to her

neck and shoulder impairments and no limitations that relate to those impairments.

Although the ALJ found Rutherford’s cervical degenerative disc disease and arthritic

changes in the bilateral shoulders severe,15 neither state agency reviewing physician did.16

So these orthopedic impairments rose to the level of severe after the state agency reviewing

physicians’ opinions, and the ALJ was entirely on her own in evaluating the evidence of

those impairments. She concluded that those impairments imposed no limitations beyond

those attributable to the COPD alone as opined by the state agency reviewing physicians.

        Admittedly, the ALJ attempts to give good reasons for this in her decision.17 But

on balance, the ALJ’s evaluation and articulation fails to constitute substantial evidence in

support of her finding, as at bottom they largely consist of the ALJ interpreting raw medical




14
   Id. at 146-48, 157-59.
15
   Id. at 13.
16
   Id. at 146, 156.
17
   Id. at 16-17.
                                              5
data without the assistance of a medical source in a case where there has been a clear-cut

worsening of the claimant’s condition and, therefore, is not susceptible to common sense

judgment. And the ALJ’s conclusion about Rutherford’s complaints of upper extremity

and neck pain being at odds with the weight of the evidence stands in stark contrast to a

December 2016 treatment note by Dr. Goyal – not mentioned in the ALJ’s decision – that

Rutherford presented with “left arm pain consistent with imaging and history/exam

findings consistent with C6 radiculopathy.”18 Remand is required.

         This case highlights the need to comment on the practical problem resulting from

the Supreme Court’s decision in Sims v. Apfel.19 The rule in Sims opens the door for

virtually every argument to be raised for the first time on judicial review. Here, both the

ALJ and Rutherford had opportunities to raise the issue of the need for an additional

acceptable source opinion when something immediately could have been done about it.

Having failed to do so, it became the problem of the reviewing court, which must now

resolve it through the lens of substantial evidence. It is significant that in Sims, Justice

O’Connor agreed with the dissent in principle but concluded that to penalize the claimant

as wrong because the Social Security Administration’s regulations did not require that the

request for Appeals Council review specify issues. This case also underscores how

surprising it is that Sims did not cause the Social Security Administration to change its

regulations. A Court reviewing these kinds of matters on judicial review years later, when




18
     Id. at 388.
19
     530 U.S. 103 (2000).
                                             6
the issue could have been addressed in a timelier manner had it simply been raised and

addressed at the administrative level, and through the lens of substantial evidence to boot,

is a wholly inefficient and ineffective way of addressing these kinds of issues.

                                       Conclusion

       The ALJ’s no disability finding lacks substantial evidence. This matter is reversed

and remanded for further administrative proceedings consistent with this opinion. On

remand, the ALJ must reconsider Rutherford’s RFC with the assistance of a medical

opinion as to Rutherford’s work-related limitations after August 16, 2015.

       IT IS SO ORDERED.

Dated: July 17, 2019                      s/ William H. Baughman, Jr.
                                          United States Magistrate Judge




                                             7
